Gilbert, J.
1. A motion to set aside a verdict and judgment is not an appropriate remedy in a criminal case. McDonald v. State, 126 Ga. 536 (55 S. E. 235); Brown v. State, 150 Ga. 585 (104 S. E. 428); Hughes v. State, 159 Ga. 818 (5) (127 S. E. 109); Gravitt v. State, 165 Ga. 779 (3) (142 S. E. 100).
2. A motion for new trial is an available remedy to the defendant for setting aside the verdict in a criminal case. The motions in these eases can not be construed as motions for new trials; but if such construction were possible, the motions would be fatally defective for the reason that no brief of evidence was approved, filed, and made part of the record. Civil Code (1910), §§ 6089, 6306.
3. The court did not err in overruling the motions.

Judgments ajJU-med.


All the Justices concur.